                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LEWIS FRANCIS SMITH,                             Case No. 18-cv-06747-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9              v.
                                                                                            Docket No. 1
                                  10       SAN FRANCISCO DISTRICT
                                           ATTORNEY'S OFFICE, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Lewis Francis Smith, a pretrial detainee1 at the San Francisco County Jail, filed this pro

                                  15   se civil rights action under 42 U.S.C. § 1983. His complaint is now before the court for review

                                  16   under 28 U.S.C. § 1915A.

                                  17           Mr. Smith alleges in his complaint that his defense attorney has provided ineffective

                                  18   assistance by failing to move to dismiss charges against him and that the prosecution is precluded

                                  19   from refiling a petition to remand him into custody. He also alleges that the statute of limitations

                                  20   for some crime has expired. Docket No. 1 at 3. The defendants are the San Francisco District

                                  21   Attorney’s Office, the San Francisco District Attorney, and Mr. Smith’s public defender. Id. at 2.

                                  22   For relief, Mr. Smith requests that the charges against him be dismissed and that he be released

                                  23   from custody immediately. Id. at 3.

                                  24           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  25   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                  26
                                  27
                                       1
                                        The San Francisco County Sheriff’s inmate-locator website provides the following information:
                                       Mr. Smith was first booked on February 27, 2017, and is scheduled for his next court hearing on
                                  28   May 8, 2019. The charges pending against him are for assault, domestic violence, and making
                                       criminal threats. See http://apps.sfgov.org/InmateInfo/ (last visited Mar. 12, 2019).
                                   1   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                   2   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                   3   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                   4   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d

                                   5   696, 699 (9th Cir. 1990).

                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   7   right secured by the Constitution or laws of the United States was violated and (2) that the

                                   8   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   9   U.S. 42, 48 (1988).

                                  10          The complaint, liberally construed, challenges the lawfulness of the criminal proceedings

                                  11   pending against Mr. Smith. The § 1983 complaint cannot proceed because the claims must be

                                  12   made in a petition for writ of habeas corpus. Habeas is the “exclusive remedy” for the prisoner
Northern District of California
 United States District Court




                                  13   who seeks “‘immediate or speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521,

                                  14   525 (2011) (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); Preiser v. Rodriguez, 411 U.S.

                                  15   475, 500 (1973).

                                  16          This court has authority to entertain a petition for a writ of habeas corpus by a person in

                                  17   custody, but not yet convicted or sentenced. See McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th

                                  18   Cir. 2003); Application of Floyd, 413 F. Supp. 574, 576 (D. Nev. 1976). Such a person is not in

                                  19   custody “pursuant to the judgment of a state court,” 28 U.S.C. § 2254, and therefore brings his

                                  20   petition under 28 U.S.C. § 2241(c)(3) rather than § 2254. McNeely, 336 F.3d at 824 n.1.

                                  21   Although there is no exhaustion requirement for a petition brought under 28 U.S.C. § 2241(c)(3),

                                  22   principles of federalism and comity require that this court abstain until all state criminal

                                  23   proceedings are completed and petitioner exhausts available judicial state remedies, unless special

                                  24   circumstances warranting federal intervention prior to a state criminal trial can be found. See

                                  25   Carden v. Montana, 626 F.2d 82, 83-84 & n.1 (9th Cir. 1980); see also United States ex rel.

                                  26   Goodman v. Kehl, 456 F.2d 863, 869 (2d Cir. 1972) (pretrial detainees must first exhaust state

                                  27   remedies).

                                  28          Therefore, this action for relief under 42 U.S.C. § 1983 is dismissed. The dismissal is
                                                                                          2
                                   1   without prejudice to Mr. Smith filing a petition for writ of habeas corpus after he exhausts state

                                   2   remedies if he is ever convicted or after he exhausts state court remedies if he can demonstrate

                                   3   special circumstances warranting federal intervention prior to a state criminal trial.

                                   4          The Clerk shall close the file.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: March 14, 2019

                                   9

                                  10                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
